DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (JP 2012-113825 A – hereinafter “Yasuda”) in view of Jeong et al. (USPGPUB 2009/0262276—hereinafter “Jeong”).
As to Claim 1, Yasuda teaches an image display device (Pg. 1, ¶ 1) having an image display unit including a display for displaying images (Figs. 1 and 2 at 100) and a backlight (Fig. 1 at 104 and Fig. 2 at 105, 111 and 112) arranged behind the display to illuminate the display (See Figs. 1 and 2), the image display device comprising: 
an opening formed behind the image display unit (Fig. 2E – note opening between optical sensor 201 and transparent layer 221); 
an optical sensor (Fig. 2 at 201) which detects light passing through the opening (Pg. 5, ¶ 13); and 
a sensor holder which holds the optical sensor (Fig. 2 at 202, 222 and 223 and Pg. 5, ¶ 13), 
wherein the opening includes a protruding diaphragm (Fig. 2E, note protruding diaphragm formed by 221-223).
Yasuda, however, fails to teach that the opening includes a passage hole. Examiner cites Jeong to teach an image display device (See Fig. 1) with a backlight assembly (Fig. 1 at 130, 140, 160 and 17) and an optical sensor (Fig. 1 at 310) for detecting light that passes through a passage (Fig. 7 at 140a and Pg. 3, ¶ 49).  At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate a passage hole, as taught by Jeong, at the concave portion (242) of the  transparent layer (221), right above the optical sensor (201) taught by Yasuda, in order to allow unobstructed light emitted from the backlight to reach the optical sensors (Pg. 3, ¶ 49).
As to Claim 2, Yasuda, as modified by Jeong, teaches that the passage hole is provided at a top of the diaphragm or near the top of the diaphragm (Yasuda, Fig. 2E at 242 and Jeong, Fig. 7 at 140a).
As to Claim 4, Yasuda, as modified by Jeong, teaches that the opening is disposed at approximately a center of the image display unit (Jeon, Pg. 4, ¶ 62).
As to Claim 5, Yasuda, as modified by Jeong, teaches that the sensor holder includes a sensor hole (Yasuda, hole formed at 242 where 222/223 create a gap), wherein the sensor hole (Yasuda, hole formed at 242 where 222/223 create a gap) is superposed on the passage hole in a front view (Jeong, Fig. 7 at hole 140a in place of Yasuda at concave portion 242).
Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 3, the prior art of record fails to teach or suggest, either alone or in combination, “a screw groove is formed at the passage hole.”.
Claim 6 is allowed.
The following is an examiner’s statement of reasons for allowance: As to Claim 6 the prior art of record fails to teach or suggest either alone or in combination, “A manufacturing method of an image display device, the image display device having an image display unit that includes a display for displaying images and a backlight arranged behind the display to illuminate the display, an opening formed behind the image display unit, an optical sensor which detects light passing through the opening, and a sensor holder which holds the optical sensor, the manufacturing method comprising: mounting a positioning jig on the opening; fixing the sensor holder positioned by the positioning jig to a backside of the image display unit; and removing the positioning jig after the mounting and the fixing.”. (Emphasis added)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762. The examiner can normally be reached Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY AMADIZ/Primary Examiner, Art Unit 2694